 


114 HR 2444 IH: To authorize the Commissioner of Food and Drugs to award grants for studying the process of continuous drug manufacturing.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2444 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Guthrie introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Commissioner of Food and Drugs to award grants for studying the process of continuous drug manufacturing. 
 
 
1.Grants for studying the process of continuous drug manufacturing 
(a)In generalThe Commissioner of Food and Drugs may award grants to institutions of higher education and nonprofit organizations for the purpose of studying and recommending improvements to the process of continuous manufacturing of drugs and biological products and similar innovative monitoring and control techniques. (b)DefinitionsIn this section: 
(1)The term drug has the meaning given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (2)The term biological product has the meaning given to such term in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)). 
(3)The term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).  (c)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of fiscal years 2016 through 2020 to carry out this section. 
 
